March 31, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      SOUTH CENTRAL HOUSTON ACTION D/B/A CENTRAL CARE
              COMMUNITY HEALTH CARE, Appellant

NO. 14-15-00088-CV                          V.

                        BRENDA STEWART, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on January 13, 2015. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, South Central Houston Action d/b/a Central Care Community Health
Care.
      We further order this decision certified below for observance.